Case 16-40255-bem        Doc 74     Filed 07/02/20 Entered 07/02/20 16:12:28            Desc Main
                                    Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: July 2, 2020
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                       )
                                                )      CASE NO.: 16-40255-BEM
            Rachel Arlene Austin,               )
                                                )      CHAPTER 13
            Debtor.                             )

   ORDER ON DEBTOR’S MOTION TO APPROVE SETTLEMENT AND RETAIN
                      ALL EXCESS PROCEEDS

            On May 13, 2020, Debtor filed a "Motion to Approve Settlement and Retain

   Excess Proceeds" (Doc No. 71) seeking an approval of a settlement stemming from a

   vehicle accident. The matter was scheduled for a hearing and held on June 10, 2020.

   Attorney for the Debtors and the Trustee appeared and no opposition was announced.

            The motion proposes to pay off the Debtor’s Chapter 13 Case and for any excess

   proceeds to go to the Debtor.

                   It is hereby

            ORDERED that the settlement is approved. It is further
Case 16-40255-bem       Doc 74     Filed 07/02/20 Entered 07/02/20 16:12:28        Desc Main
                                   Document     Page 2 of 2




          ORDERED that the Special Counsel shall remit all excess proceeds directly to the

   Chapter 13 Trustee’s office for payment to the debtor’s creditors.

                                   [END OF DOCUMENT]



   Prepared and Presented by:

    /s/
   Dan Saeger
   Georgia Bar No.680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   706-529-5566
   dan@whitfieldcountylaw.com

   No Opposition:

          /s/                  with express permission
   Sonya Buckley for Mary Ida Townson
   Georgia Bar Number
   Chapter 13 Trustee
   Suite 1600
   285 Peachtree Center Ave, NE
   Atlanta, GA 30303




                                    DISTRIBUTION LIST

                                All Parties in the attached matrix.
